Per curiam.
In two proceedings, the State Bar initiated disciplinary actions against Withers for an alleged violation of Standard No. 1, Part IV (Discipline) Chapter 1 of the Rules and Regulations of the State Bar of Georgia, and for violations of Standard 4 and Standard 5 of Bar Rule 4-102.
The substance of the complaint charged respondent with submitting materially altered documents in connection with her admission to practice law, and with making material misrepresentations to a prospective employer concerning her academic achievement.
Withers filed a response acknowledging the truth of the complaint, expressing remorse, and seeking voluntary discipline through the surrender of her license to practice law. The Special Master found facts as stated in the complaint, and the State Disciplinary Board recommended that her application for voluntary discipline be accepted through the surrender of her license.
The Court accepts respondent’s request for voluntary discipline, and directs that her license to practice law be surrendered, and her name be stricken from the roll of attorneys authorized to practice law in this State.

All the Justices concur.